Citation Nr: 1611288	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-26 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a right calcaneal fracture.  

2.  Entitlement to a disability rating in excess of 10 percent for residuals of a left calcaneal fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In the course of his October 2011 hearing, the Veteran raised the issue of entitlement to service connection for a left ankle fracture, due to his service-connected bilateral foot disability; however, this issue has not been initially adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The residuals of a right calcaneal fracture are not productive of impairment that more nearly approximates moderately severe impairment of the foot than moderate impairment of the foot.

2.  The residuals of a left calcaneal fracture are not productive of impairment that more nearly approximates moderately severe impairment of the foot than moderate impairment of the foot.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for residuals of a right calcaneal fracture have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2015).

2.  The criteria for an evaluation in excess of 10 percent for residuals of a left calcaneal fracture have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in an April 2008 letter, which was sent prior to the initial adjudication of the claims in July 2008.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claims.  All available service treatment records (STRs) and post-service medical records identified by the Veteran have been obtained.  VA examinations were provided in April 2008 and October 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the reports of the April 2008 and October 2014 VA medical examinations are adequate for adjudication purposes because they provide the results of comprehensive assessments and all information required for rating purposes.  The Veteran was also afforded a hearing before the undersigned Veterans Law Judge in October 2011, and a transcript of the hearing is of record.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate these claims.  The Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to these claims.

Accordingly, the Board will address the merits of the claims.



Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2015).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected left and right foot disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to these disabilities.  

By way of brief background, the Board notes the Veteran was initially diagnosed with calcaneus fractures of both feet during active duty.  He was service-connected for these disabilities in a July 1974 rating decision, and a 10 percent rating was assigned for each foot at that time.  In March 2008, the Veteran initiated a claim for an increased rating.  The RO confirmed and continued the previously assigned 10 percent ratings in a July 2008 rating decision, and this appeal followed.  

Initially, the Board notes the resolution of the Veteran's claims for entitlement to higher ratings for his bilateral foot disability involves the application of identical law to similar facts.  Indeed, during both of the Veteran's April 2008 and October 2014 VA examinations, he stated his bilateral foot symptoms are relatively consistent.  More specifically, during his most recent October 2014 examination, the Veteran stated his bilateral foot manifestations are the same relative to location, quality and intensity.  As such, the issues will be addressed together.

The Veteran's foot injuries are evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5284, which provides that a 10 percent evaluation is warranted if the disability is moderate, a 20 percent evaluation is warranted if the disability is moderately severe and a 30 percent evaluation is warranted if the disability is severe.  A note following this diagnostic code indicates a 40 percent rating should be assigned for actual loss of use of the foot.  

The terms "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. §§ 4.2, 4.6 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).  

The Veteran's outpatient treatment records from the Durham VA Medical Center (VAMC), which include all treatment records from the Greenville CBOC, have been obtained and reviewed.  The Board notes that aside from treatment for a left ankle fracture in March 2008, and unspecified reports of bilateral foot pain to his primary care providers, the Veteran has not received treatment for his bilateral foot disability during the period of the claims.  

In the course of his Board hearing, the Veteran stated he experiences daily heel pain.  He also reported his pain has increased throughout the course of the claim period.  The Veteran stated his pain is the worst in the mornings.  Relative to functional impairments, the Veteran stated he had to shift his weight in order to relieve his foot pain, and was precluded from walking more than three blocks, hunting, or pushing a lawnmower.  

In the course of his initial April 2008 VA examination, the Veteran indicated he experienced constant heel pain.  He indicated his pain was alleviated by rest, or at times, by itself.  At that time his left foot could not be assessed, as he was wearing an air cast having fractured his ankle the prior month moving a television from a truck.  However, the examiner stated there were no signs of abnormal weight bearing of the feet.  Right ankle range of motion was normal.  On repetitive motion, the examiner found no fatigue, weakness, lack of endurance, or incoordination.  The examiner did assess the Veteran's feet and toes.  On examination, he found no tenderness in the soles of the feet, to include the heels.  The examiner found no limited ability to stand or walk resulting from the Veteran's bilateral foot disability.  In sum, the examiner indicated the primary impairment resulting from the calcaneal heel spurs involved transient pain, which was dependent on the level of activity performed by the Veteran.  

The Veteran underwent a second VA examination in October 2014.  In the course of this examination, the Veteran reported constant bilateral heel pain, as well as swelling of the legs and feet.  He described his pain as 6-7 out of 10.  He stated his pain is dull and achy most of the time, but at times his pain is also sharp.  He reported he can stand about 10 minutes and walk for roughly the same period of time.  On examination, the examiner found the severity of  the Veteran's bilateral foot disability to be moderate.  Although she noted the Veteran experiences pain on weight bearing, swelling, instability of station, disturbance of locomotion, and interference with standing, she went on to explain that his swelling, lack of endurance, and impaired ability to ambulate and stand were more likely the result of deconditioning, than his service-connected bilateral foot disability.  In addition, on examination, the examiner found normal range of motion, strength, and no objective evidence of pain.  Although the Veteran does experience some functional impairments resulting from his heel pain, the examiner indicated he would not be precluded from any form of sedentary activities, could drive a car, and can walk and stand for roughly 10 minutes at a time.  In addition, the examiner stated the Veteran has not required the use of any appliances, such as arch supports, custom orthotic inserts, or shoe modifications.  

Based on a review of all evidence of record, to include the medical evidence noted above, as well as the Veteran's lay statements, the Board finds a rating in excess of 10 percent is not warranted for the left or right foot disabilities.  The Board concludes the evidence does not reflect more than moderate disability of either foot.  In sum, the Veteran has reported constant bilateral heel pain and stiffness.  He has indicated he is unable to walk or stand for longer than 10 minutes, and cannot perform several activities such as lawn mowing or hunting.  However, since the Veteran initiated this claim in March 2008, he has not received treatment for his bilateral foot disability.  In addition, the Veteran has not required the use of any assistive devices such as arch supports, custom orthotic inserts, or shoe modifications.  Further, both the April 2008 and October 2014 VA examiners found no objective evidence of heel pain on examination.  During his October 2014 examination, the examiner also stated the Veteran's ranges of motion and strength were normal bilaterally.  Though his left foot could not be fully assessed in April 2008, as a result of an ankle fracture, the examiner did indicate the Veteran's right foot range of motion was normal, with no fatigue, weakness, lack of endurance, or incoordination exhibited.  Additionally, the October 2014 VA examiner specifically indicated the Veteran's bilateral foot disability was moderate in severity.  Though the Veteran does report pain and stiffness, which limit his ability to stand and walk more than ten minutes or three blocks, the Board finds these manifestations do not more nearly approximate the moderately severe impairment required for a higher rating.  

Moreover, no other diagnostic code provides an appropriate basis for assignment of a higher rating for his service-connected bilateral foot disability.  Disabilities of the foot are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284.  However, several of these diagnostic codes are simply not applicable to the Veteran's service-connected bilateral foot disability because, in most cases, his current rating equals or exceeds the maximum rating allowed under a particular rating code, or because the particular symptoms of his disabilities are not shown by the medical evidence to meet the criteria for a higher rating.  It is neither contended nor shown, for example, that the disability of either foot involves flatfoot (pes planus) (Diagnostic Code 5276), or that he has acquired clawfoot (Diagnostic Code 5278), or that he has malunion or nonunion of the tarsal or metatarsal bones (Diagnostic Code 5283).  

Based on the foregoing, the Board finds that the record presents no basis for the assignment of a higher rating either disability under any applicable Diagnostic Code.  Accordingly, schedular ratings in excess of 10 percent are not warranted. 

Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in addition to the medical evidence cited above.

However, even affording his lay statements full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code.  

Consideration has been given to assigning a staged rating for the disabilities decided herein; however, as explained above, the evidence does not show that either disability has warranted a higher rating for any portion of the period on appeal..  As such, a staged rating is not applicable in this case.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 


In this case, the manifestations of the service-connected disabilities, as discussed above, are contemplated by the schedular criteria.  In addition, the schedule provides higher ratings for greater impairment.  There is no indication in the record that the average industrial impairment from the Veteran's left or right foot disabilities or the disabilities in combination would be in excess of that contemplated by the assigned ratings.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


ORDER

Entitlement to a disability rating in excess of 10 percent for residuals of a right calcaneal fracture is denied. 

Entitlement to a disability rating in excess of 10 percent for residuals of a left calcaneal fracture is denied. 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


